The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of Foreign Document
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Canada on 12/15/2020. It is noted, however, that applicant has not filed a certified copy of the CA199995, CA199996, CA199998, CA199999, CA200000, CA200001 applications as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.  Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB.  (See also 37 CFR 1.6(d)(2)).  



Specification Objection
Title 
The title is objectionable. The title of the design must designate the particular article so that the formal claim will be directed to the ornamental design for the article. 37 CFR 1.153 and 35 U.S.C. 171. Therefore, the title must be amended throughout the application, original declaration excepted, to read: 
--Display Screen or Portion Thereof with a Graphical User Interface--

Broken Line Statement 
The broken line statement does not adequately describe the purpose of the broken lines in the drawings as required. There is no broken line statement directed at the article of manufacture, i.e. the display screen. See MPEP 1503.01(II) (C) and MPEP 1503.02 (III). The text must state that the broken lines represent either portions of the article of manufacture that are not included in the claim, environment or boundaries of the article that form no part of the claimed design. For clarity, the broken line statement must be amended to the following: 
--The broken lines illustrate a display screen or portion thereof and form no part of the claimed design. The broken lines and blurred portions in the reproductions are portions of the graphical user interface and form no part of the claimed design.-- 


Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling for the following reason(s): 
The drawing disclosure contain too many blurry and pixelated features. It is hard to understand the actual shape of the design particularly the icons seen throughout the reproductions. Additionally, the special statement in the specification described that blurred portions in the reproduction do not form part of the claimed design. Due to the poor quality of the reproductions, it is difficult to discern which features are supposed to be part of the claimed design and which features are supposed to be blurred. For example, the icons seen on the top row and the keyboard are too blurry to understand the actual scope of the claim. It is suggested that applicant clarify which features are part of the claimed design and which features are not part of the claimed design. 

    PNG
    media_image1.png
    812
    625
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    853
    503
    media_image2.png
    Greyscale

A restriction/election is held in abeyance until the current issue is resolved. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d). If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary. 
Any change to the drawing or specification must have support from the original disclosure. The amended drawings must not contain new matter.  (See 35 USC 132 and 37 CFR 1.121) 

Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).

Discussion of the Merits of the Application 
 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below. 
Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 
 
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 
 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 ·
 
Facsimile to the USPTO's Official Fax Number (571‐273‐8300) 
 
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions

Conclusion
The claim stands rejected under 35 USC 112 (a) and (b). 
The references are cited as the most pertinent art found and are not applied.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919